Citation Nr: 1043545	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for bilateral hearing 
loss and service connection for bilateral tinnitus.  This matter 
is properly before the Board for adjudication on appeal.


FINDINGS OF FACT

1.	The Veteran had normal hearing from 500 Hz to 4000 Hz upon 
entrance into the military.

2.	The Veteran had bilateral hearing loss at a non-ratable 
frequency of 6000Hz upon entrance into the military.

3.	The Veteran had normal hearing from 500 Hz to 4000 Hz upon 
separation from active duty in December 1969.  

4.	The Veteran had bilateral hearing loss at a non-ratable 
frequency of 6000Hz upon separation from active duty in 
December 1969.  

5.	The Veteran has current moderate-severe to severe bilateral 
sensorineural hearing loss at 3000 Hz to 8000 Hz.

6.	The Veteran's bilateral hearing loss from 3000 Hz to 8000 Hz 
did not manifest to a degree of ten percent during the first 
post-service year.

7.	There is no competent medical evidence that relates the 
Veteran's bilateral hearing loss or tinnitus to an in-service 
injury, disease, or event.


CONCLUSIONS OF LAW

1.	 The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2010).

2.	The criteria for entitlement to service connection for 
bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 
3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in January 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claims for service connection for bilateral hearing loss and 
service connection for bilateral tinnitus, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under the 
VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination in February 2006, and obtaining a medical 
opinion as to the etiology of the claimed diabilities.  All known 
and available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims file, 
and the Veteran does not appear to contend otherwise.  

The examination provided and the medical opinion obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran, and the opinion provided includes 
well-reasoned rationale.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

The Veteran contends that he has bilateral hearing loss and 
tinnitus resulting from constant exposure to excessively high 
noise levels while performing his duties as a Navy aviation 
machinist mate and jet engine specialist.  He further asserts 
that during his two years at the Navy Test and Recovery Facility 
(NARF), the use of ear protection was not always possible.  He 
states that the tinnitus became noticeable after leaving Vietnam, 
has become progressively troublesome, and that he has not had 
employment in subsequent years with significant noise exposure.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

The Veteran seeks service connection for hearing loss, which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in December 1969, the evidence must show that his 
chronic disease manifest to a degree of ten percent by December 
1970 in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 did not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation did 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks 
to establish service connection for a current hearing 
"disability" must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the evidence of 
record including that pertinent to service. 38 U.S.C.A. §§ 1110, 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran served in the United States Navy from March 1966 to 
December 1969.  The Veteran's service treatment records show that 
the Veteran had normal hearing from 500 Hz to 4000 Hz and 
bilateral hearing loss at 6000Hz upon entrance into the military.  
Upon separation from service, the Veteran continued to have 
normal hearing from 500 Hz to 4000 Hz and bilateral hearing loss 
at 6000Hz.  As such, there is no hearing disability noted at any 
ratable frequency during service.

After separating from service, the Veteran worked restoring 
automobiles, including body work, engine work, and upholstery.  
He first sought treatment for hearing loss and tinnitus in March 
2005 at Santa Cruz Medical Foundation.  At that time, the Veteran 
complained of progressive hearing loss for 18 months and ringing 
in his ears for 12 months.  He also reported a history of noise 
exposure while working on jet engines for 3 years in the military 
and failing a flight examination.  

The private physician reviewed service examinations for 
enlistment, interim, and separation, dated in November 1965, 
January 1967, and November 1969, respectively, which show normal 
hearing, with the exception of the 6000 Hz frequency.  In a 
letter dated in October 2005, the private physician opined that 
it is more likely than not that the Veteran's hearing loss and 
tinnitus are the result of his military service and exposure to 
jet engines and associated noises.  

The Veteran underwent a VA examination in February 2006.  Testing 
completed at this time showed puretone thresholds, in decibels, 
as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
15
65
80
LEFT
5
10
10
55
75

Pure tone threshold averages (from 1000 to 4000 Hz) were 43 
decibels (dB) in the right ear and 38 dB in the left ear.  The 
Veteran had word recognition of 96 percent in the right ear and 
100 percent in the left ear using the Maryland CNC test.  These 
findings reflect the Veteran has moderate/moderately-severe to 
severe sensorineural high frequency hearing loss at 3000 to 8000 
Hz, bilaterally.  At the examination, the Veteran reported noise 
exposure as a jet engine mechanic during military service and 
denied noise exposure while restoring automobiles in his civilian 
employment.  The Veteran also reported that no hearing protection 
was worn while working on automobile restorations.  The examiner 
noted that the Veteran's post-service work on automobiles is most 
likely "more of a noise environment than the Veteran's 
description of 'not so much noise'".  The examiner also noted 
that, at the examination, the Veteran reported that the onset of 
the tinnitus was a "long time ago", which is inconsistent with 
Veteran's report to the private physician in March 2005, which 
noted the onset as 12 months prior to the visit.  

Based on the examiner's review of the Veteran's medical evidence 
and case file, he opined that the Veteran's hearing loss is not 
due to military noise exposure.  Although the etiology of the 
hearing loss is unknown, he opined that it is related to 
incidents, such as civilian noise exposure which have occurred 
since the separation examination in November 1969.  Additionally, 
based on the Veteran's inconsistent statements concerning the 
onset of his tinnitus, the examiner opined that it is not likely 
that the tinnitus is due to military noise exposure.

In January 2007, the private physician wrote a follow-up letter 
concerning the onset of the Veteran's hearing loss and tinnitus.  
He clarified that the Veteran indicated that he experienced 
ringing in his ears at the time of his discharge from service but 
it had not been a problem for him until sometime in 2003.  He 
also noted that the Veteran had significant noise exposure during 
his military service and also noise exposure after service 
working in auto repair.  However, he noted that the post-service 
noise exposure was not to the degree of the in-service exposure.  
Therefore, he again opined that it is more likely than not that 
the Veteran's high frequency sensory hearing loss and tinnitus 
are the results of military noise exposure.

In a February 2007 letter, the Veteran clarified that he became 
aware of his hearing loss after failing a flight physical in 1968 
and was informed that he had suffered a 25 percent hearing loss.  
He explained that the examiner's report where he indicated that 
the tinnitus began 12 months ago was a misunderstanding and that 
the ringing in his ears was noticed in 2003 at the time that he 
moved into a quieter neighborhood without the background noise to 
which he had become used.  In addition, he stated that the only 
engines he has worked on since leaving the military are 4 
cylinder Volkswagen's, where he is only exposed to running 
engines for an hour per week.

Where there are several medical opinions of record evaluating the 
relationship between the Veteran's current disabilities and 
service, it is the responsibility of the Board to assess the 
credibility and weight given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  Here, a private audiologist in 
October 2005 and January 2007 and a VA examiner in February 2006 
each proffered differing opinions on the etiology of the 
Veteran's hearing loss and tinnitus.  VA construes a hearing 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels 
or greater; or, when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
this instance, the private physician and the VA examiner both 
reviewed service examinations for enlistment, interim, and 
separation, dated in November 1965, January 1967, and November 
1969.  They both note that the Veteran had normal hearing from 
500 Hz to 4000 Hz and bilateral hearing loss at 6000Hz at 
entrance and separation from active duty.  The private physician 
opined that it is more likely than not that the Veteran's high 
frequency sensory hearing loss and tinnitus are a result of 
military noise exposure because the post-service noise exposure 
was not to the degree of the in-service exposure.  On the other 
hand, the VA examiner opined that although the etiology of the 
hearing loss is unknown, the Veteran's hearing loss is not due to 
military noise exposure because the Veteran had normal hearing in 
the ratable frequencies upon separation from service, his post-
service work on automobiles is most likely "more of a noise 
environment" than the Veteran relays, and because the Veteran 
has inconsistent statements regarding the onset of his 
disabilities.

The Board finds the private physician's report less probative 
because the report is based on the Veteran's statements that, as 
discussed below, the Board finds not to be credible.  The Board 
also notes that it is not bound by a medical opinion based solely 
upon an unsubstantiated history as related by the Veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), and therefore 
accords more weight to the VA examiner's opinion.

The Board acknowledges the Veteran's argument that hearing loss 
and tinnitus can manifest themselves after a significant lapse of 
time from the onset of the trauma.  However, the critical element 
is whether the evidence demonstrates a causal connection between 
service and the Veteran's current hearing loss and tinnitus.  The 
Board finds in this case that the evidence does not demonstrate a 
causal connection. 

Because a layperson is competent to establish the presence of 
observable symptomatology, the Board finds the Veteran competent 
to report that he became aware of his hearing loss in 1968 and 
that tinnitus was present but did not bother him until 2003.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must 
determine if his assertions are credible in order to assign 
appropriate weight to his statements.

The Veteran's VA examination report and statements from his 
private physician show that he has bilateral hearing loss and 
bilateral tinnitus.  However, the evidence of record shows that 
the Veteran made inconsistent statements regarding the onset of 
the disabilities.  In a March 2005 visit to his private 
physician, the Veteran stated that he had progressive hearing 
loss for 18 months and ringing in his ears for 12 months.  
However, in a February 2007 statement, the Veteran stated that he 
first became aware of his hearing loss after failing a flight 
physical in 1968.  Additionally, in a September 2010 statement, 
the Veteran stated that his tinnitus was noticeable after leaving 
the Da Nang air field for a quieter base in Guam.  He also stated 
that he qualified for air crew in 1967 after a comprehensive 
physical examination, but was removed from air crew status in 
1968 after being informed that he suffered a 25 percent hearing 
loss.  Not only is there no evidence of record concerning the 25 
percent hearing loss reported by the Veteran, but on the 
Veteran's report of medical history dated in November 1969, he 
indicated that he had no hearing loss and the separation 
examination dated in November 1969 indicated that the Veteran had 
normal hearing in the 500 Hz to 4000 Hz frequencies.  Based on 
inconsistency, the Board finds the Veteran's statements not to be 
credible.  

Furthermore, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran 
states that his hearing loss and tinnitus are results of his work 
as an aviation machinist mate and jet engine specialist.  
However, the Veteran separated from service in 1969, and an 
examination one month prior to the Veteran's separation from 
service showed hearing within normal limits.  After separating 
from service, he worked restoring automobiles in civilian life 
and did not seek treatment for hearing loss until nearly forty 
years after his separation from military service.  These facts 
also weigh against the Veteran's claim.

Based on the evidence of record, including the a normal 
separation examination, the Veteran's denial of hearing loss in 
1969, and inconsistent statements, the Board finds that the 
preponderance of the evidence is against the veteran's claims and 
as such, entitlement to service connection for hearing loss and 
tinnitus must be denied on both direct and presumptive bases.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


